                 Case 2:20-cv-02783-PSG-JEM Document 17-27 Filed 04/08/20 Page 1 of 5 Page ID
                                                  #:1929

            1      THEANE EVANGELIS, SBN 243570
                     tevangelis@gibsondunn.com
            2      DHANANJAY S. MANTHRIPRAGADA, SBN 254433
                     dmanthripragada@gibsondunn.com
            3      GIBSON, DUNN & CRUTCHER LLP
                   333 South Grand Avenue
            4      Los Angeles, CA 90071-3197
                   Telephone: 213.229.7000
            5      Facsimile: 213.229.7520
            6      MICHELE L. MARYOTT, SBN 191993
                     mmaryott@gibsondunn.com
            7      SHAUN A. MATHUR, SBN 311029
                     smathur@gibsondunn.com
            8      GIBSON, DUNN & CRUTCHER LLP
                   3161 Michelson Drive
            9      Irvine, CA 92612-4412
                   Telephone: 949.451.3800
          10       Facsimile: 949.451.4220
          11       Attorneys for Plaintiff POSTMATES, INC.
          12                             UNITED STATES DISTRICT COURT
          13                            CENTRAL DISTRICT OF CALIFORNIA
          14       POSTMATES INC.,                           CASE NO. 2:20-cv-02783-PSG-JEM
          15                         Plaintiff,              DECLARATION OF PATRICIA
                                                             CARTES ANDRES IN SUPPORT OF
          16             v.                                  POSTMATES’ EX PARTE
                                                             APPLICATION FOR TEMPORARY
          17       10,356 INDIVIDUALS,                       RESTRAINING ORDER AND
                                                             ORDER TO SHOW CAUSE WHY A
          18                         Defendants.             PRELIMINARY INJUNCTION
                                                             SHOULD NOT ISSUE
          19
                                                             Hearing:
          20                                                 Date:    TBD
                                                             Time:    TBD
          21                                                 Judge:   Hon. Philip S. Gutierrez
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
                 Case 2:20-cv-02783-PSG-JEM Document 17-27 Filed 04/08/20 Page 2 of 5 Page ID
                                                  #:1930

            1                                 Declaration of Patricia Cartes Andres
            2            I, Patricia Cartes Andres, hereby declare and state:
            3            1.     I am currently employed as the Director of Trust and Safety and Insurance
            4      Operations for Postmates Inc. (“Postmates”). I have been employed by Postmates since
            5      January 8, 2018. I make this declaration in support of Postmates’ Application for
            6      Temporary Restraining Order and Order to Show Cause Why a Preliminary Injunction
            7      Should Not Issue, and I am authorized to make these statements on behalf of Postmates.
            8            2.     In my current position for Postmates, I have personal knowledge of
            9      Postmates’ business model, Postmates’ software and other technology, and Postmates’
          10       contracts with the independent contractor couriers who use Postmates’ technology. I
          11       have access to and personal knowledge of the matters and information set forth in this
          12       declaration, and if called upon to testify thereto, can and would competently do so. The
          13       information set forth in this declaration is true and based on my own personal knowledge
          14       (unless otherwise stated). The documents and records discussed in this declaration are
          15       maintained in the regular course of Postmates’ business.
          16       A.    Postmates is a Technology Company that Connects Merchants, Consumers,
          17             and Independent Couriers
          18             3.     Postmates is a technology company headquartered in San Francisco,
          19       California that was founded in May 2011.
          20             4.     Postmates operates an online marketplace and mobile platform (the
          21       “Postmates App”) through which consumers connect with local merchants and, if
          22       consumers request delivery, independent couriers, to facilitate the purchase, fulfillment,
          23       and, when applicable, local delivery of purchased goods from merchants to the
          24       consumers. When consumers place orders from the local merchants, such as restaurants
          25       or grocery stores, through the Postmates App, they can decide whether to pick up the
          26       order in person or have it locally delivered. If a consumer chooses delivery, nearby
          27       independent couriers receive a notification and can choose whether to accept the
          28       consumer’s offer to pick up the consumer’s goods and complete the requested delivery.

Gibson, Dunn &
Crutcher LLP
                 Case 2:20-cv-02783-PSG-JEM Document 17-27 Filed 04/08/20 Page 3 of 5 Page ID
                                                  #:1931

            1            5.     Consumers can submit delivery requests in the Postmates App tailored to
            2      their specific delivery needs. For example, a consumer can request delivery of anything
            3      from takeout to groceries from a diverse set of local merchants, including small
            4      businesses for whom the Postmates App provides an efficient and expansive tool to
            5      reach new customers. The consumer can connect with a merchant and, if they desire
            6      delivery, with an independent courier through the Postmates App to ensure local delivery
            7      of any item from any store or restaurant within minutes.
            8            6.     Each independent courier who uses the Postmates App is free to work as
            9      much or as little as he or she wants—there is no set schedule, minimum-hours
          10       requirement, or minimum-delivery requirement. When a consumer requests a delivery
          11       using the Postmates App, the app sends basic information about the delivery request to
          12       the closest available independent couriers, who may accept, reject, or ignore the request.
          13             7.     Postmates is a means for independent couriers to become their own bosses
          14       and operate their own delivery businesses. Individual couriers can operate as they
          15       please. Independent couriers are provided unprecedented autonomy, as they have the
          16       freedom and flexibility to use multiple competitor apps simultaneously to maximize
          17       their income. Indeed, Postmates does not have a policy preventing couriers from “multi-
          18       apping”—i.e., using other applications such as Lyft or Uber at the same time as the
          19       Postmates App to take on multiple forms of on-demand work. As a result, couriers can
          20       transition from using the Postmates App to other applications simply by swiping their
          21       phones. In this way, couriers enjoy an extraordinary level of freedom and flexibility:
          22       they work when they want, where they want, and how they want.
          23       B.    Postmates Contracts with Independent Couriers
          24             8.     Anyone can sign up to be a courier. But before couriers can access
          25       Postmates’ platform to begin receiving delivery opportunities, they must agree to
          26       Postmates’ Fleet Agreement.
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                               2
                 Case 2:20-cv-02783-PSG-JEM Document 17-27 Filed 04/08/20 Page 4 of 5 Page ID
                                                  #:1932

            1            9.     A true and correct copy of the 2019 Fleet Agreement, which went into
            2      effect on May 11, 2019 and is currently presented to couriers who sign up to use
            3      Postmates’ platform, is attached hereto as Exhibit A.
            4            10.    A true and correct copy of the 2018 Fleet Agreement, which went into
            5      effect on May 11, 2018, is attached hereto as Exhibit B.
            6            11.    A true and correct copy of the 2017 Fleet Agreement, which went into
            7      effect on March 1, 2017, is attached hereto as Exhibit C.
            8            12.    Each version of the Fleet Agreement expressly provides that couriers are
            9      independent contractors. See Ex. A § 1A; Ex. B § 7A; Ex. C § 7A.
          10             13.    Each version of the Fleet Agreement contains a substantively similar
          11       Mutual Arbitration Provision with a Class Action Waiver, delegation clause, and the
          12       ability for couriers to opt out of arbitration within 30 days of accepting the Fleet
          13       Agreement. See Ex. A §§ 10A, 10B(ii), 10B(ix); Ex. B §§ 11A, 11B(ii), 11B(ix); Ex. C
          14       §§ 11A, 11B(ii), 11B(ix).
          15       C.    Postmates Has No Record That Thousands of Claimants Signed Up For the
          16             Postmates App, Accepted the Fleet Agreement, or Made Deliveries.
          17             14.    Postmates has searched its records for information regarding the 10,356
          18       individuals who filed arbitration demands against Postmates with the American
          19       Arbitration Association on February 15, 2020.
          20             15.    Based on claimants’ names and e-mail addresses, Postmates has no record
          21       that at least 1,600 of the claimants ever signed up to use the Postmates platform.
          22             16.    Postmates’ records show that of the 10,356 claimants, at least 470 signed
          23       up to use the platform but did not accept the Fleet Agreement and therefore never used
          24       the Postmates app to make a delivery.
          25             17.    At least another 340 claimants signed up to use the platform and accepted
          26       the Fleet Agreement, but have never completed a delivery.
          27             18.    At least 136 claimants made their last delivery using the Postmates app on
          28       or before June 2, 2017.

Gibson, Dunn &
Crutcher LLP

                                                              3
                 Case 2:20-cv-02783-PSG-JEM Document 17-27 Filed 04/08/20 Page 5 of 5 Page ID
                                                  #:1933

            1            19.    Moreover, another law firm claims to represent a number of the 10,356
            2      claimants. On March 21, 2020, another law firm filed arbitration demands on behalf of
            3      6,881 individuals, 565 of which appear to be among the 10,356 claimants on whose
            4      behalf Keller Lenkner also filed arbitration demands.
            5            I declare under penalty of perjury under the laws of the State of California and the
            6      United States of America that the foregoing is true and correct.
            7            Executed in San Francisco, California, on this 8th day of April 2020.
            8
            9
          10
                                                                       Patricia Cartes Andres
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                              4
